DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Dodgson (US 20030107386) and/or Bech (US 20020063067).
	With respect to claims 1 and 13-16, Futami discloses a flow-through electroporation system comprising a chamber (Figure 28:61) with a first portion and a second portion.  The first portion is configured to receive cells and the second portion is in fluid communication with the first portion and is configured to receive cells from the first portion.  A porous membrane (Figure 28:58) separates the first and second portions, and the membrane has one or more pores (Figure 28:59) that allow fluid 
	Dodgson discloses a system for making electrical measurements of cells comprising a chamber divided into a first portion and a second portion by a porous membrane (Figure 6:71,76).  A first electrode (Figure 3:26) is positioned within the first portion and a second electrode (Figure 3:24) is positioned within the second portion.  Cells are subjected to an electric field produced by the electrodes when they are in communication with a pore (Figure 3:14) formed through the membrane.  At least paragraphs [0038], [0042] and [0043] teach that the electrodes are Ag/AgCl films.
	Bech discloses a system for making electrical measurements of cells comprising a chamber divided into a first portion and a second portion by a porous membrane (Figure 1A:12).  A first electrode (Figure 1A:8) is positioned within the first portion and a second electrode (Figure 1A:16) is positioned within the second portion.  Cells are subjected to an electric field produced by the electrodes when they are in communication with a pore (Figure 1A:30) formed through the membrane.  At least paragraph [0154] teach that the electrodes are thin film Ag/AgCl electrodes (“In an 
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Futami apparatus by using electrodes that comprise coated Ag/AgCl films in order to either produce the electric field for electroporation or alternatively to measure cell activity during communication with a pore.  Both Dodgson and Bech teach that Ag/AgCl electrodes are commonly used in electrophysiological devices due to their low cost, simple construction and natural biocompatibility.  It would have been within the ability of one of ordinary skill to select a specific electrode type (e.g. Ag/AgCl coatings) from those identified in the art as suitable for the intended purpose.

	With respect to claims 6 and 8, Futami and Dodgson/Bech disclose the combination as described above.  Futami gives an example in paragraph [0161] where the porous membrane 58 has a thickness of about 25 microns.  Because the thickness of the membrane defines the length of the pores formed therethrough, the pores also have a length of about 25 microns.

	With respect to claim 7, Futami and Dodgson/Bech disclose the combination as described above.  Futami gives an example in paragraph [0161] where the pores 59 of the porous membrane 58 have diameters of about 20 microns.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Dodgson (US 20030107386) and/or Bech (US 20020063067) as applied to claim 1, and further in view of Broderick (US 20130066296).
Futami and Dodgson/Bech disclose the combination as described above.  Although Futami shows in at least Figs. 9-12 and 19-23 exemplary alternating voltage waveforms, Futami does not assign specific values for voltage, duration and period.
Broderick discloses an electroporation method that involves subjecting cells to an electric field produced by a plurality of electrodes.  Broderick teaches in at least paragraph [0060] that the applied voltage is preferably between 1 V to 15 V (and corresponding negative values), and that a pulse is applied for a time period between 10 and 100 milliseconds (with a recommended time of 50 milliseconds).  Total duration may vary.  Broderick expressly recognizes voltage, pulse shape, duration and polarity as result effective variables to be optimized through routine experimentation.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Futami waveform is characterized by electric pulses comprising a -4V volt DC pulse with a 30 ms duration and a period of 250 ms.  Futami already teaches that positive and negative polarities of the voltage are inverted per half cycle (see Figs. 9-12 and 19-23) and that pulse duration is on the order of milliseconds.  Broderick more clearly shows that voltages of 4 (and -4) and durations of close to 30 ms are common.  More importantly, Broderick teaches that it is well within the ability of one of ordinary skill to optimize voltage, duration and period to arrive at a desired electroporation result based on the a variety of factors, such as cell type, cargo type, prima facie obvious to optimize a result effective variable through routine experimentation.  See MPEP 2144.05.  Accordingly, those of ordinary skill would have been able to produce a -4V volt DC pulse with a 30 ms duration and a period of 250 ms using the Futami system when necessary.

Claims 34, 39-41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Dodgson (US 20030107386) and/or Bech (US 20020063067), and further in view of Dzekunov (US 20050282200).
	With respect to claims 34 and 43-46, Futami discloses a flow-through electroporation system comprising a chamber (Figure 28:61) with a first portion and a second portion.  The first portion is configured to receive cells and the second portion is in fluid communication with the first portion and is configured to receive cells from the first portion.  A porous membrane (Figure 28:58) separates the first and second portions, and the membrane has one or more pores (Figure 28:59) that allow fluid communication between the first and second portion.  For example, the pores may be sized to allow the second portion to receive cells (Figure 33:11) from the first portion when the cells have a diameter that is smaller than the diameter of the pores.  An electrode (Figure 28:64,65) may be positioned in the first portion, second portion or both.  Futami additionally teaches that an electric generating device (Figure 28:54) is configured to deliver electric pulses to the system via the electrodes.  This is described in at least paragraphs [0089]-[0091] and [0160]-[0166].    Futami additionally discusses an example in at least paragraphs [0161] and [0162] in which the membrane has 2 (20 X 20 mm) area.  This equals 105 pores/cm2.  Futami, however, does not expressly state that the electrodes are conductive coatings formed on the membrane, including on the interior surfaces of the pores.  
	Dodgson discloses a system for making electrical measurements of cells comprising a chamber divided into a first portion and a second portion by a porous membrane (Figure 6:71,76).  A first electrode (Figure 3:26) is positioned within the first portion and a second electrode (Figure 3:24) is positioned within the second portion.  Cells are subjected to an electric field produced by the electrodes when they are in communication with a pore (Figure 3:14) formed through the membrane.  At least paragraphs [0038], [0042] and [0043] teach that the electrodes are Ag/AgCl films.
	Bech discloses a system for making electrical measurements of cells comprising a chamber divided into a first portion and a second portion by a porous membrane (Figure 1A:12).  A first electrode (Figure 1A:8) is positioned within the first portion and a second electrode (Figure 1A:16) is positioned within the second portion.  Cells are subjected to an electric field produced by the electrodes when they are in communication with a pore (Figure 1A:30) formed through the membrane.  At least paragraph [0154] teach that the electrodes are thin film Ag/AgCl electrodes (“In an electrophysiological device, the natural choice of electrode material is AgCl”).  Figs. 1A and 2A show that the electrode films are formed on the membrane, and at least Fig. 9A shows that the electrode films may be formed on one or more interior surfaces of the pores.


Futami still differs from Applicant’s claimed invention because Futami does not expressly teach that a cooling device is used to lower the temperature of the second portion.
	Dzekunov discloses a flow-through electroporation system comprising a chamber (Figure 2:11) and first and second electrodes (Figure 6:12).  Paragraphs [0008], [0048] and [0086] state that a cooling means is provided to prevent the electrodes and the cell suspension from reaching too high a temperature, as it is known that repeated application of high voltage pulses can produce excessive heat.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Futami system with a cooling device configured to lower the temperature of at least the second electrode.  Dzekunov teaches that cells are sensitive to changes in temperature and that electroporation methods often produce high temperatures.  Therefore, those of ordinary skill in the art would have found a cooling 

	With respect to claims 39 and 41, Futami, Dodgson/Bech and Dzekunov disclose the combination as described above.  Futami gives an example in paragraph [0161] where the porous membrane 58 has a thickness of about 25 microns.  Because the thickness of the membrane defines the length of the pores formed therethrough, the pores also have a length of about 25 microns.

	With respect to claim 40, Futami, Dodgson/Bech and Dzekunov disclose the combination as described above.  Futami gives an example in paragraph [0161] where the pores 59 of the porous membrane 58 have diameters of about 20 microns.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Dodgson (US 20030107386) and/or Bech (US 20020063067) as applied to claim 1, and further in view of Tokudome (US 7197359).

Tokudome discloses a device for testing and improving the efficacy of electroporation, wherein the device comprises a chamber (Figure 1:1) having a first portion (Figure 1:4) and a second portion (Figure 1:3).  A layer of cells (Figure 1:2) is disposed between the first and second portions, and a stirring device (Figure 1:5) is located in the second portion.  This is described in at least column 4, line 62 to column 5, line 39.
Before the effective filing date of the claimed invention, it would have been obvious to include a stirring device in the second portion of the Futami chamber.  As evidenced by Tokudome, magnetic stirrers are common in the art and perform a highly controlled and predictable mixing function.  Applying a known technique (here, agitation using a stirring device) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Dodgson (US 20030107386) and/or Bech (US 20020063067) and Dzekunov (US 20050282200) as applied to claim 34, and further in view of Tokudome (US 7197359).
Futami, Dodgson/Bech and Dzekunov disclose the combination as described above, however Futami does not state that a stirring device is disposed in the second portion.

Before the effective filing date of the claimed invention, it would have been obvious to include a stirring device in the second portion of the Futami chamber.  As evidenced by Tokudome, magnetic stirrers are common in the art and perform a highly controlled and predictable mixing function.  Applying a known technique (here, agitation using a stirring device) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

	Response to Arguments
In response to Applicant’s amendments, the rejections under 35 U.S.C. 102 rejections involving Futami have been withdrawn.
Applicant's arguments filed 11 August 2021 with respect to the 35 U.S.C. 103 rejections involving the combination of Futami with Dodgson and/or Bech have been fully considered but they are not persuasive.
 	Applicant argues that Futami requires a pair of electrodes placed opposite each other with an insulator placed between the pair of electrodes that has a plurality of fine pores formed therethrough, and that the proposed modification would change this principle of operation.  However, modifying Futami to include Ag/AgCl conductive films would produce a system in which a pair of electrodes (here, Ag/AgCl films) are 
Applicant further asserts that Dodgson does not show that the conductive films are coated on one or more sides of the porous membrane.  Dodgson, however, shows in at least Fig. 6 that the conductive coating 42 is positioned on an upper surface of the porous membrane 70, 74.  Furthermore, Bech expressly shows conductive films 8, 16 are disposed on both upper and lower surfaces of the porous membrane 12.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant additionally argues that the Office is combining non-analogous art.  Futami, Dodgson and Bech are all reasonably pertinent to problem faced by the inventors because they relate to microfluidic systems that subject a cell captured on a porous membrane to an electric field produced by opposing first and second electrodes.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799